Title: To George Washington from Timothy Pickering, 27 October 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Octr 27. 1783.
                        
                        I have been honoured with your letter of the 10th desiring me to give furloughs to such officers in my
                            department as were not necessary for the troops remaining in service; agreeably to an act of Congress of the 26th ultimo,
                            which you was pleased to inclose. I beg leave to inform your Excellency, that when the men inlisted for the war were
                            furloughed last June, & the brigades in consequence broken up, I considered the surplus brigade quarter masters as
                                discharged from my department; and advised them of it accordingly. I have also since the
                            close of the campaign of 1782 discharged sundry officers who had no appointments in the line; and had lately given notice
                            to most of those who still remain in the department, that they would of course be discharged by the first of January next
                            at farthest; the business of the remaining troops not requiring their detention. This I have done on the very strong
                            presumption that they would not be again wanted; or if they were, that I could easily recall them, or find others to
                            supply their places. I should wish therefore, as business decreases, to continue to discharge
                            such officers as become supernumerary: This, while it hazards no injury to the service, will better promote the
                            oeconomical views of Congress, than by granting them furloughs. I beg to be favoured with your Excellency’s answer on this
                            head. I am, with great respect, your Excellency’s most obedt servant
                        
                            Tim: Pickering
                            Q.M.G.
                        
                    